COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-092-CV
  
  
DANIEL 
ERIC BEDINGER                                                         APPELLANT
  
V.
   
KITTYE 
JEAN BEDINGER                                                           APPELLEE
 
  
----------
 
FROM 
COUNTY COURT AT LAW OF PARKER COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
June 23, 2004 and July 13, 2004, we notified appellant, in accordance with rule 
of appellate procedure 42.3(c), that we would dismiss this appeal unless the 
$125 filing fee was paid. Tex. R. App. P. 
42.3(c). Appellant has not paid the $125 filing fee. See Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal. See Tex. R. 
App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue. See Tex. R. App. P. 42.1(d).
 
 
                                                                  PER 
CURIAM
 
 
 
PANEL 
D: WALKER, J.; CAYCE, C.J.; and MCCOY, J. 
 
DELIVERED: 
August 12, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).